Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/05/21 have been fully considered but they are not persuasive.
Applicant argues that Kleppa does not teach the limitation “a transmitter unit arranged in the sensor unit and comprising a wireless signal transmitter, the wireless signal transmitter positioned within the transmitter unit and contained within the sensor unit” because Kleppa’s main printed circuit board 23 is not located within sensor 100. Examiner disagrees because Kleppa’s sensor unit is the combination of sensor 100, temperature transducer 101, pressure transducer 102, sensor 105, sensor board 21, connecting printed circuit board 31, main printed circuit board 23, battery pack 45; while Kleppa’s transmitter unit is the combination of main printed circuit board 23 and connecting printed circuit board 31 that is contained within Kleppa’s sensor unit; while Kleppa’s wireless signal transmitter is the connecting printed circuit board 31 that is positioned within Kleppa’s transmitter unit and thus also contained within Kleppa’s sensor unit. Examiner uses broadest reasonable interpretation (BRI) to interpret the term “unit” as “a group that is a constituent of a whole” which can also be rephrased/expressed as “any group of things regarded as an entity”; the individual pieces of the unit/group/combination/entity are thus contained within the unit/group/combination/entity itself. There appear to be no structural connotations associated with the term “unit” in comparison to a structural term such as a “housing” (for example in new claim 30). Thus, Kleppa’s transmitter unit is arranged in the sensor unit, and the wireless signal transmitter is positioned within the transmitter unit and contained within the sensor unit. It is noted that 16489911 applicant’s Figures 2-3 do not show the relative position between the sensor unit 200, the wireless transmission unit 220, and the 
Regarding the amendments to the drawings and the specification, it is confusing to include the new Figure 10 only for the purpose of adding a lead line for the new reference numeral 767 for the dummy plug since Figures 4-10 are presented as distinct steps and there appear to be no distinct steps/operations between Figures 9-10. It is suggested to amend Figure 9 to include reference numeral 767 for the dummy plug and to delete Figure 10 and to amend the specification accordingly. For any amendments to the specification, it is suggested to include an annotated specification so that the amendments can be clearly identified and any potential new subject matter or other issues can be identified during prosecution.
Applicant advises that a new IDS has been filed; however, the new IDS does not appear to be filed or in the record. Examiner’s remarks on the IDS are maintained.
The previous drawing objection(s) has/have been addressed and is/are withdrawn. 
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.
Applicant’s arguments with respect to claims 1-12 and 14-29 have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. For examples, see some prior art references cited on page 2 of the specification (WO200157360, WO2006061645, WO2011093717).

Drawings
The drawings are objected to because, as stated above: Regarding the amendments to the drawings and the specification, it is confusing to include the new Figure 10 only for the purpose of adding a lead line for the new reference numeral 767 for the dummy plug since Figures 4-10 are presented as distinct steps and there appear to be no distinct steps/operations between Figures 9-10. It is suggested to amend Figure 9 to include reference numeral 767 for the dummy plug and to delete Figure 10 and to amend the specification accordingly.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the protective housing including a sealed, pressure-resistant enclosure” (for example, it is not clear what portion of the housing is the enclosure) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The disclosure is objected to because of the following informalities: as stated above: Regarding the amendments to the drawings and the specification, it is confusing to include the new Figure 10 only for the purpose of adding a lead line for the new reference numeral 767 for the dummy plug since Figures 4-10 are presented as distinct steps and there appear to be no distinct steps/operations between Figures 9-10. It is suggested to amend Figure 9 to include reference numeral 767 for the dummy plug and to delete Figure 10 and to amend the specification accordingly. For any amendments to the specification, it is suggested to include an annotated specification so that the amendments can be clearly identified and any potential new subject matter or other issues can be identified during prosecution.  .  
Appropriate correction is required.

Claim Objections
Claim 27 is objected to because of the following informalities: in line 3, the term “through-channel” appears to refer to the “channel” in parent claim 14; thus, it is suggested to delete “through-” from the term to use consistent claim terminology and improve clarity.
30 is objected to because of the following informalities: in lines 1-2, the phrase “the a protective housing” appears to have a clerical error; it is suggested to delete “the” from the phrase to improve clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, it is not clear what portion of the housing is the enclosure. For examination purposes, examiner assumes that the protective housing is a sealed, pressure-resistant enclosure and that the housing and the enclosure refer to the same structure reference numeral 220’.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleppa US9217322.
Regarding independent claim 1, Kleppa discloses, in Figure 3, 
A wellhead port plug assembly (Fig. 3; apparatus 8; Fig. 3 is substantially the same as Fig. 2 but is a wireless communication version of Fig. 2a-2b) comprising:
a sensor unit (combination of sensor 100, temperature transducer 101, pressure transducer 102, sensor 105, sensor board 21, connecting printed circuit board 31, main printed circuit board 23, battery pack 45) comprising a sensor (sensor 100), the sensor unit having first connection elements (Fig. 2a; threaded portion 20) configured for sealingly and removably mounting of the sensor unit in a port (passage 9) of a wellhead (wellhead 1) of a hydrocarbon well (Fig. 1);
a spool unit (flange assembly 11 with bore 14) having a through-channel (bore 14 with internal box threads 14a) extending between a first end (upper end of flange assembly 11) and a second end (lower end of flange assembly 11) of the spool unit, second connection elements arranged in the through-channel (internal box threads 14a of bore 14);
a flange (the flange portion at 11a and with face “A” in which the flange portion is connected to wellhead 1 by bolts 42 and sealing with sealing ring 44), the flange configured for sealingly (sealing ring 44) mounting the spool unit to the wellhead such that the through-channel is aligned with the port;

a transmitter unit (combination of main printed circuit board 23 and connecting printed circuit board 31) arranged in the sensor unit and comprising a wireless signal transmitter (connecting printed circuit board 31), the wireless signal transmitter positioned within the transmitter unit and contained within the sensor unit (as recited above in the Response to Arguments section: Kleppa’s sensor unit is the combination of sensor 100, temperature transducer 101, pressure transducer 102, sensor 105, sensor board 21, connecting printed circuit board 31, main printed circuit board 23, battery pack 45; while Kleppa’s transmitter unit is the combination of main printed circuit board 23 and connecting printed circuit board 31 that is contained within Kleppa’s sensor unit; while Kleppa’s wireless signal transmitter is the connecting printed circuit board 31 that is positioned within Kleppa’s transmitter unit and thus also contained within Kleppa’s sensor unit. Examiner uses broadest reasonable interpretation (BRI) to interpret the term “unit” as “a group that is a constituent of a whole” which can also be rephrased/expressed as “any group of things regarded as an entity”; the individual pieces of the unit/group/combination/entity are thus contained within the unit/group/combination/entity itself. There appear to be no structural connotations associated with the term “unit” in comparison to a structural term such as a “housing” (for example in new claim 30). Thus, Kleppa’s transmitter unit is arranged in the sensor unit, and the wireless signal transmitter is positioned within the transmitter unit and contained within the sensor unit. It is noted that 16489911 applicant’s Figures 2-3 do not show the relative position between the sensor unit 200, the wireless transmission unit 220, and the wireless signal transmitter 236 because Figure 2 only shows sensor unit 200 while Figure 3 only shows a block diagram of the wireless transmission unit 220 and the wireless signal transmitter 236. While Figure 3 shows the wireless signal transmitter 
a receiver unit (Fig. 3; wireless antenna 144 necessarily has a wireless signal receiver component/element/member) arranged on the spool unit comprising a wireless signal receiver.

Regarding claim 4, Kleppa discloses wherein the sensor unit is arranged in the port, the flange is mounted to the wellhead, and the transmitter unit is positioned in the through-channel (Fig. 3).

Regarding claim 5, Kleppa discloses further comprising a blind flange (Fig. 2a-2b and 3; end termination 34 with projection 38 and connected by bolts 36) removably mounted to the second end to cover an end opening of the through-channel.

Regarding claim 6, Kleppa discloses wherein at least one of the sensor unit and the plug comprises a tool engagement element for co-operation with a placement and removal tool (Fig. 5b; removal tool structure 800 connects to a tool engagement element of the sensor unit).

Regarding claim 7, Kleppa discloses wherein the spool unit comprises a conduit (Fig. 2a; conduit at 11a) extending from a side wall of the flange into the through-channel.

Regarding claim 8, Kleppa discloses wherein the through-channel has a first through-channel portion and a second through-channel portion the first through-channel portion 

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kleppa US9217322 or, in the alternative, under 35 U.S.C. 103 as obvious over Kleppa US9217322 in view of Bockhorst et al. US4597067.
Regarding claim 30, Kleppa discloses wherein a protective housing contains the transmitter unit; and the protective housing is a sealed, pressure-resistant enclosure (Kleppa’s transmitter unit which is the combination of main printed circuit board 23 and connecting printed circuit board 31 is necessarily contained within a protective housing that is a sealed and pressure-resistant enclosure in order to prevent exposing the circuit boards 23/31 to wellbore fluids under operating pressure/conditions of the wellhead).

In an alternative interpretation, claim 30 is rejected as follows:
Regarding claim 30, Kleppa teaches the invention substantially as claimed as described above, but is silent regarding wherein a protective housing contains the transmitter unit; and the protective housing is a sealed, pressure-resistant enclosure. 
Bockhorst teaches, in Figure 2, an inner housing 72 that contains a sealed, self-sufficient sensor-transmitter for the purpose of protecting the sensor-transmitter (Bockhorst; Fig. 2; col. 3:3-10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the wellhead port plug assembly as taught by Kleppa to include the inner transmitter housing as taught by Bockhorst for the purpose of protecting the transmitter unit from wellbore fluids under wellbore/wellhead operating pressures/conditions (Bockhorst; Fig. 2; col. 3:3-10).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleppa US9217322 in view of Hall et al. US7504963.
Regarding claim 2, Kleppa teaches the invention substantially as claimed as described above, and a power source in the form of a battery pack 45, but does not teach further comprising an inductive transducer arranged in the sensor unit, the inductive transducer configured to provide electric power to at least one of the sensor and the wireless signal transmitter, an inductive generator arranged on the spool unit and configured to energise the inductive transducer.
Hall teaches, a power source in the form of inductive coils 62a and 62b in which coil 62a is the inductive generator that induces a magnetic field 66 that then induces an electric current in coil 62b in which coil 62b is the inductive transducer for the purpose of providing a power signal that may be transmitted across a tubular without requiring direct electrical contact between coils 62a and 62b (Hall; col. 7:4-12).


Regarding claim 3, modified Kleppa teaches the invention substantially as claimed as described above, and the receiver unit (wireless antenna 144), but does not teach wherein the inductive generator is arranged in the receiver unit.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to place the inductive generator as taught by modified Kleppa so that it is arranged in the receiver unit since it is obvious to try from a finite/limited number of options (there is a finite amount of an outer surface area of the wellhead port plug assembly for mounting the inductive generator and one would be motivated to start with the wireless antenna 144 since the antenna itself would necessarily require an electrical power source, and the power source could be shared/split with the inductive generator), in order to yield the predictable result of providing a compact-sized assembly with external wellhead accessories grouped together as opposed to being separated apart from each other (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(E)).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleppa US9217322 alone.
Regarding claim 9, Kleppa teaches the invention substantially as claimed as described above, but does not teach wherein the first through-channel portion has a smaller cross section area than the second through-channel portion.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the relative sizes of the first and second through-channels as taught by Kleppa so that the first through-channel portion has a smaller cross section area than the second through-channel portion since it is obvious to try from a finite/limited number of options (the relative cross-section area sizes are either greater than, equal to, or less than one another), in order to yield the predictable result of providing a borehole that fits around the sensor unit with sufficient clearance for assembly without damage (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(E)).

Regarding claim 10, Kleppa teaches the invention substantially as claimed as described above, but does not teach wherein a cross section area of the second through-channel portion is sufficiently large to allow the sensor unit to pass therethrough.
It would have been obvious matter of design choice to one having ordinary skill in the art at the effective filing date of the invention to select the cross-section area of the second through-channel portion to be sufficiently large to allow the sensor unit to pass therethrough since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237, (CCPA 1955)).  

Regarding claim 11, Kleppa teaches the invention substantially as claimed as described above, and further comprising an annular shoulder arranged between the first through-channel .

Allowable Subject Matter
Claim(s) 12 and 14-29 is/are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Bohaychuk et al. US10012327 teaches, in Figure 3, a wireless sensor transmitter 190 in a transmitter cavity 182 of an instrumented valve 110.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	02/25/21